



Exhibit 10.14


AMENDMENT NO. 1
to the
EMPLOYMENT AGREEMENT




AMENDMENT ("Amendment No. 1"), effective as of the 24th day of June 2014, by and
between Ralph Lauren Corporation, a Delaware corporation (the "Company"), and
Valerie Hermann (the "Executive").
 
WHEREAS, the Executive is party to an Employment Agreement by and between the
Company and the Executive with an effective date of April 7, 2014 (the
"Employment Agreement"); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.
The second bullet under the term "Bonus" in the "Executive Incentive Plan"
section of Exhibit 1 to the Employment Agreement is amended in its entirety to
read as follows, effective as of the date set forth above: "Your total bonus
opportunity will be based 100% on total Company performance."


 
1


 

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set her hand, effective as of the date
first set forth above.




 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
By:
  /s/ Mitchell Kosh
 
 
Mitchell Kosh
 
 
Title: Executive Vice President, Human Resources
 
 
 
 
Date: June 24, 2014
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
  /s/ Valerie Hermann
 
Valerie Hermann
 
 
 
 
Date: August 7, 2014




 
2


 